Exhibit 10.1

STOCK OPTION AGREEMENT

THIS AGREEMENT, executed by the parties on the dates indicated on the signature
page, is by and between Superior Energy Services, Inc. (“Superior”), and
<<Participant Name>> (the “Optionee”).

WHEREAS Optionee is a key employee of Superior or one of its subsidiaries
(collectively, the “Company”) and Superior considers it desirable and in its
best interest that Optionee be given an inducement to acquire a proprietary
interest in the Company and an added incentive to advance the interests of the
Company by possessing an option to purchase shares of the common stock of
Superior, $.001 par value per share (the “Common Stock”), in accordance with the
2011 Stock Incentive Plan (the “Plan”).

NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:

1.

GRANT OF OPTION

On <<Grant Date>> (the “Date of Grant”), Superior granted to Optionee the right,
privilege and option to purchase <<Awards Granted>> shares of Common Stock (the
“Option”) at an exercise price of $            per share (the “Exercise Price”).
The Option shall be exercisable at the time specified in Article II below. The
Option is a non-qualified stock option and shall not be treated as an incentive
stock option under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”).

2.

TIME OF EXERCISE

2.1 Subject to the provisions of the Plan and the other provisions of this
Agreement, the Option shall vest in annual installments (disregarding any
fractional shares) as follows:

 

Scheduled Vesting Date

   Amount of Shares To Vest

December 31, 2012

   33%

December 31, 2013

   33%

December 31, 2014

   Remaining balance

The Option shall expire and may not be exercised later than the tenth
anniversary of the Date of Grant.

2.2 Except as otherwise provided herein, upon the termination of Optionee’s
employment with the Company, any portion of the Option that has not yet become
exercisable shall terminate immediately. If (a) Optionee’s employment by the
Company is terminated because of death or disability (within the meaning of
Section 22(e)(3) of the Code), or (b) if there has been a Change of Control (as
defined in the Plan), then any portion of the Option that has not yet vested
shall become immediately exercisable on the date of such termination of
employment



--------------------------------------------------------------------------------

or Change of Control. If the Optionee’s employment by the Company is terminated
because of (a) Optionee’s retirement on or after reaching age 55 with five years
of service, or (b) the Company’s termination of Optionee’s employment without
Cause (as defined below), then, if approved by the Compensation Committee of the
Board of Directors of Superior, any portion of the Option that has not yet
vested shall become immediately exercisable on the date of such termination of
employment.

2.3 If Optionee’s employment by the Company is terminated for Cause, the Option
shall terminate in full immediately, whether or not exercisable at the time of
termination of employment. “Cause” for termination of employment shall be deemed
to exist upon either (a) a final determination is made in accordance with the
terms of Optionee’s employment agreement, if any, with the Company that the
Optionee’s employment has been terminated for “cause” within the meaning of the
employment agreement or (b), if the Optionee is not subject to an employment
agreement: (i) failure to abide by the Company’s rules and regulations governing
the transaction of its business, including without limitation, its Code of
Business Ethics and Conduct; (ii) inattention to duties, or the commission of
acts within employment with the Company amounting to negligence or misconduct;
(iii) misappropriation of funds or property of the Company or committing any
fraud against the Company or against any other person or entity in the course of
employment with the Company; (iv) misappropriation of any corporate opportunity,
or otherwise obtaining personal profit from any transaction which is adverse to
the interests of the Company or to the benefits of which the Company is
entitled; or (v) the commission of a felony or other crime involving moral
turpitude.

2.4 Except as provided in Sections 2.5 and 2.6, if Optionee’s employment with
the Company is terminated, the Option must be exercised, to the extent
exercisable at the time of termination of employment, within 30 days of the date
on which Optionee ceases to be an employee, but in no event later than the tenth
anniversary of the Date of Grant.

2.5 If Optionee’s employment by the Company is terminated because of (a) death,
(b) disability (within the meaning of Section 22(e)(3) of the Code) or
(c) retirement on or after reaching age 55 with five years of service, the
Option must be exercised, to the extent exercisable at the time of termination
of employment, on or before the tenth anniversary of the Date of Grant. In the
event of Optionee’s death, the Option may, to the extent exercisable at the time
of death, be exercised by his estate, or by the person to whom such right
devolves from him by reason of his death. If the Optionee’s employment is
terminated by the Company other than for Cause, then the Option must be
exercised, to the extent exercisable at the time of termination of employment,
within five years following the date of termination of employment, but in no
event later than the tenth anniversary of the Date of Grant.

2.6 If there has been a Change of Control (as defined in the Plan) of Superior,
(a) if the Option remains outstanding after the Change of Control, either as a
right to purchase Common Stock or as a right to purchase that number and class
of shares of stock or other securities or property (including without
limitation, cash) to which the Optionee would have been entitled if, immediately
prior to the Change of Control, the Optionee had been the record owner of the
number of shares of Common Stock then covered by the Option and (b) if the
Optionee’s employment is terminated by the Company other than for Cause within a
one-year period following the Change of Control, then the Option must be
exercised within five years

 

2



--------------------------------------------------------------------------------

following the date of termination of employment, but in no event later than the
tenth anniversary of the Date of Grant.

3.

FORFEITURE OF OPTION AND OPTION GAIN

3.1 If (a) the Company’s financial statements are required to be restated at any
time beginning on the Date of Grant and ending on the third anniversary of the
final vesting date set forth in Section 1, and the Compensation Committee of the
Board of Directors of Superior (the “Committee”) determines that the Optionee is
responsible, in whole or in part, for the restatement, or (b) the Committee
determines that the Option granted hereunder is subject to any clawback policies
the Company may adopt in order to conform to the requirements of Section 954 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and any resulting
rules issued by the SEC or national securities exchanges thereunder, then the
Option shall automatically terminate and be forfeited effective on the date on
which the Committee makes such determination and all shares of Common Stock
acquired by the Optionee pursuant to this Agreement (or other securities into
which such shares have been converted or exchanged) shall be returned to the
Company or, if no longer held by the Optionee, the Optionee shall pay to the
Company, without interest, all cash, securities or other assets received by the
Optionee upon the sale or transfer of such stock or securities.

3.2 If the Optionee owes any amount to the Company under Section 3.1 above, the
Optionee acknowledges that the Company may, to the fullest extent permitted by
applicable law, deduct such amount from any amounts the Company owes the
Optionee from time to time for any reason (including without limitation amounts
owed to the Optionee as salary, wages, reimbursements or other compensation,
fringe benefits, retirement benefits or vacation pay). Whether or not the
Company elects to make any such set-off in whole or in part, if the Company does
not recover by means of set-off the full amount the Optionee owes it, the
Optionee hereby agrees to pay immediately the unpaid balance to the Company.

3.3 The Optionee may be released from the Optionee’s obligations under Sections
3.1 and 3.2 above only if the Committee determines in its sole discretion that
such action is in the best interests of the Company.

4.

METHOD OF EXERCISE OF OPTION

Optionee may exercise all or a portion of the Option by contacting Merrill
Lynch, the Company’s third party administrator, or any successor administrator,
in accordance with the procedures established by the Company. Optionee shall
specify the number of shares to be purchased and must pay the total exercise
price of the shares, which may be accomplished in any manner set forth in the
Plan or approved by the Company. Once the Company or its delegee has received
the exercise price for the shares, the appropriate officer of the Company shall
cause the transfer of title of the shares purchased to Optionee on the Company’s
stock records and cause such shares to be issued in Optionee’s name or to an
account in Optionee’s name with his brokerage firm. Optionee shall not have any
rights as a stockholder until such shares are issued to him.

 

3



--------------------------------------------------------------------------------

5.

NO CONTRACT OF EMPLOYMENT INTENDED

Nothing in this Agreement shall confer upon Optionee any right to continue in
the employ of the Company, or to interfere in any way with the right of the
Company to terminate Optionee’s employment relationship with the Company at any
time.

6.

NON-TRANSFERABILITY, BINDING EFFECT AND SUCCESSORS

6.1 The Option may not be transferred, assigned, pledged or hypothecated in any
manner, by operation of law or otherwise, other than by will or by the laws of
descent and distribution, or pursuant to a domestic relations order, as defined
in the Code, and shall not be subject to execution, attachment or similar
process. This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors and administrators and
permitted successors.

6.2 If in connection with a Change of Control, the Option is assumed by a
successor to the Company, then, as used herein, “Company” shall include any
successor to the Company’s business and assets that assumes and agrees to
perform this Agreement.

7.

INCONSISTENT PROVISIONS

The Option is subject to the provisions of the Plan as in effect on the date
hereof and as it may be amended. In the event any provision of this Agreement
conflicts with such a provision of the Plan, the Plan provision shall control.

8.

ELECTRONIC DELIVERY; ACCEPTANCE OF AGREEMENT

8.1 Superior may, in its sole discretion, deliver any documents related to the
Optionee’s current or future participation in the Plan by electronic means or
request your consent to participate in the Plan by electronic means. By
accepting the terms of this Agreement, the Optionee hereby consents to receive
such documents by electronic delivery and agrees to participate in the Plan
through an on-line or electronic system established and maintained by Superior
or a third party designated by Superior.

8.2 The Optionee must expressly accept the terms and conditions of this
Agreement by electronically accepting this Agreement in a timely manner. If the
Optionee does not accept the terms of this Agreement, this Option is subject to
cancellation.

* * * * * * * * * * * * *

By clicking the “Accept” button, the Optionee represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Optionee has
reviewed the Plan and this Agreement in their entirety and fully understands all
provisions of this Agreement. Optionee agrees to accept as

 

4



--------------------------------------------------------------------------------

binding, conclusive and final all decisions or interpretations of the
Compensation Committee of Superior’s Board of Directors upon any questions
arising under the Plan or this Agreement.

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

 

5